Citation Nr: 1116255	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to special monthly compensation for loss of use of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from November 1970 to November 1973.

This matter came before the Board of Veterans Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In January 2010 the Board remanded the issue of special monthly compensation for additional development.  The appeal has been returned for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has argued that he experiences symptoms that amount to loss of use of his right lower extremity.  VA outpatient records include a September 2009 neurology report indicating foot drop.  

In its January 2010 remand, the Board concluded that the evidence suggested worsening of the Veteran's right lower extremity disability.  It directed that an appropriate VA examination be conducted, to include a discussion of the extent of functional impairment of the right lower extremity such as neurological impairment affecting balance and propulsion, the existence of foot drop, and whether the Veteran would be equally well served by an amputation stump below the knee with use of a suitable prosthetic appliance.  

Two VA examinations were carried out in April 2010.  The first was carried out on April 16, 2010.  The examiner stated that there was no foot drop, but did point out right lower extremity weakness and decreased sensory function, poor balance, and decreased propulsion.  He also noted weakness of the ankle and foot muscles resulting in occasional tripping.  He indicated that the Veteran would not be equally served by an amputation below the knee with use of a suitable prosthetic appliance.  He did not offer any rationale for his conclusion.  Moreover, he did not address evidence of record suggesting the presence of foot drop.  The second evaluation was conducted on April 20, 2010.  The veteran reported that he had a problem with tripping as he felt that he was unable to pick up his right foot adequately.  He noted that physicians had told him that his foot was weak.  The examiner noted that the Veteran's motor examination revealed give-way weakness on all muscles tested in the right lower extremity that seemed related to lack of effort.  Gait testing revealed an antalgic gait.  This examiner did not indicate whether the Veteran experienced foot drop and did not provide an opinion regarding whether the Veteran would be equally served by a below knee amputation.  

The Board observes that once the Secretary undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).   Moreover, the U.S. Court of Appeals for Veterans Claims (Court) has held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand. Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, neither examination is adequate for the reasons discussed above.  Accordingly, an additional examination is necessary to allow the Board to address the question of loss of use of the right lower extremity.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the current severity of the service-connected symptomatology associated with his right lower extremity, to include the effect of his service-connected radiculopathy of the right lower extremity.  

The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the relevant details of which should be included in the examination report.  

The examiner should specifically address the extent of functional impairment of the right lower extremity, including the extent of neurological impairment affecting balance, propulsion, etc., the existence of foot drop, and whether the Veteran would be equally well served by an amputation stump below the knee with use of suitable prosthetic appliance.

A discussion of the complete rationale for all opinions expressed should be included in a written report.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


